                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                    CR 18-100-GF-BMM

              Plaintiff,                      ORDER GRANTING MOTION TO
                                              REVOKE PRETRIAL RELEASE
       vs.                                    AND ISSUING WARRANT

 MARTIN JOHN ST. GODDARD,

              Defendant.

      The Government has moved to revoke the defendant’s pretrial release. I find

there is probable cause to believe the defendant has violated his conditions of

release, supported by the affidavit of the U.S. Pretrial Services Officer given under

penalty of perjury. The Court grants the motion and orders the issuance of a

WARRANT.

      DATED this 6th day of February, 2019.




                                          1
